         Case 5:18-cv-02585-NC Document 531 Filed 02/27/20 Page 1 of 3



 1   JAMES McMANIS (40958)
     ELIZABETH PIPKIN (24361 1)
 2   CHRISTINE PEEK (234573)
     CHRISTOPHER ROSARIO (326436)
 3   McMANIS FAULKNER
     a Professional Corporation
 4   50 West San Fernando Street, 10th Floor
     San Jose, California 951 13
 5   Telephone:     (408) 279-8700
     Facsimile:     (408) 279-3244
 6   Email:         crosario@mcmanislaw.com

 7   Attorneys for defendants and counter-claimants,
     RiverPay Inc., a Canadian corporation,
 8   RiverPay, Inc., a Delaware corporation,
     Yue Hua, a.k.a. York Hua, and
 9   Kenny E Shi

10
                                UNITED STATES DISTRICT COURT
11
                           NORTHERN DISTRICT OF CALIFORNIA
12

13
     CITCON USA LLC,                                       Case No.:   5:18-cv-02585-NC
14
                   Plaintiff,                              CERTIFICATE OF SERVICE
15
            v.
16
     RIVERPAY INC., a Canadian corporation,
17   RIVERPAY, INC., a Delaware corporation,
     YUE HUA, a.k.a., YORK HUA, an individual,
18   KENNY E SHI, an individual, and DOES 1
     through 20,
19
                   Defendants.
20

21   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation, and
22   KENNY E SHI, an individual,

23                 Counter-Claimants.

24          v.


25   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
26   and DOES 1 through 20,

27                 Counter-Defendants.

28


                                                       l
     CERTIFICATE OF SERVICE; Case No. 5: 1 8-CV-02585-NC
           Case 5:18-cv-02585-NC Document 531 Filed 02/27/20 Page 2 of 3



 1                                     CERTIFICATE OF SERVICE

 2
              I am over the age of 1 8 and not a party to the within action; my business address is 50
 3
     West San Fernando Street, 10th Floor, San Jose, California 951 13. My email address is:
 4
     eschneider@mcmanislaw.com.
 5
              On February 27, 2020, 1 served the foregoing documents described as:
 6

 7            ORDER REGARDING FEE DISPUTE (Dkt#530)

 8
      on the parties in this action by placing a true copy(ies) or the original(s) thereof enclosed in a
 9    sealed envelope(s) addressed as follows:


10   RiverPay Inc. (Canada)                                            By Mail
     5100 Orbitor Drive, Suite 403
11   Mississiauga, ON L4W 5R8
     Canada
12
     Agent for Service of Process for RiverPay, Inc. (Delaware)        By Mail
13   c/o Rocket Lawyer Corporate Services LLC,
     2035 Sunset Lake Road, Suite B-2
14
     Newark, DE 19702
15
     Yue "York" Hua                                                    By Email
16   Email: vorkhua@gmail.com

17   Ryan Zheng                                                        By Email
     Chief Executive Officer
18   RiverPay, Inc. (Delaware)
     Riverpay Inc. (Canada)
19
     Email: rvan@riverpavment.com

20
     Fangwei "Simon" Han                                               By Email
21   Director, RiverPay Inc. (Canada)
     Email: simon@riverpavment.com
22
     Kenny E. Shi                                                      By Email
23
     40943 Rioja Court

24   Fremont, CA 94539
     Email: kennv@riverpavment.com
25

26
     X        (ELECTRONIC MAIL) Based on a court order or an agreement of the parties to accept
27   service by email or electronic transmission, I caused the documents to be sent to the persons at
     the e-mail addresses listed above or on the attached service list.
28
     ///

                                                        2
     CERTIFICATE OF SERVICE; Case No. 5: 1 8-CV-02585-NC
           Case 5:18-cv-02585-NC Document 531 Filed 02/27/20 Page 3 of 3



 1    Xl      (BY MAIL) I enclosed the documents in a sealed envelope or package addressed to the
 2    persons at the addresses listed above or on the attached service list. I placed the envelope for
      collection and mailing, following our ordinary business practices. I am readily familiar with this
 3    businesses1 practice for collecting and processing correspondence for mailing. On the same day
      that correspondence is placed for collection and mailing, it is deposited in the ordinary course of
 4    business with the United States Postal Service, in a sealed envelope with postage fully prepaid. I
      am employed in the county where the mailing occurred. The envelope or package was placed in
 **   the mail at San Jose, California.
 6

 7           I declare under penalty of perjury under the laws of the United States of America that the

 8    foregoing is true and correct.

 9
      Dated: February 27, 2020
10
                                                           ELENA SCHNEIDER
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
      CERTIFICATE OF SERVICE; Case No. 5: 1 8-CV-02585-NC
